PER CURIAM:
The claimant during fiscal year 1972-73 delivered certain material to the West Virginia Penitentiary and invoiced the respondent for a net amount of $249.65. Likewise, during fiscal year 1973-74 material was delivered to respondent, and it was invoiced in the net amount of $51.80.
The record clearly reflects that the respondent expired sufficient funds in its current expense appropriation in fiscal year 1972-73 from which the net amount of $249.65 could have been paid. This is not true for fiscal year 1973-74, and consequently we must deny the claim for the year in the amount of $51.80 on the basis of our decision in Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180.
Award of $249.65.
Disallowed — $51.80.